EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Robert G. Crouch on 5/27/2022.
The application has been amended as follows: 
The claims: 
1. (Currently Amended) A composite film of conductor-bonded oriented graphene sheets comprising a matrix of porous graphitic film having pores and constituent graphene sheets having an inter-planar spacing d002 from 0.3354 nm to 0.4 nm, 
wherein said porous graphitic film has chemically bonded graphene planes that are all essentially bonded together with one another along a length or a width direction thereof and aligned continuous coating of a metal conductor material impregnated into gaps in said porous graphitic film and bonded un-connected graphene sheets in said porous graphitic film at least in an end-to-end manner, 
wherein said composite film comprises a continuous network of electron-conducting and phonon-conducting pathways, wherein said metal conductor material is selected from the group consisting of Zn, Cd, In, Bi, alloys thereof, and mixtures thereof; 
wherein the coating operation of graphene includes spin coating, dip coating, immersion dip coating, air knife coating, Flexo coating, gap coating, knife-over-roll coating, gravure coating, metering-rod coating, kissing coating, slot-die coating, slot-die bead coating, slide coating, tensioned-web slot die coating, roller coating, silk screen coating, rotary screen coating, extrusion coating, curtain coating, or a combination thereof; and 
wherein the continuous coating of metal conductor material is directly bonded to the graphene sheets
2. (Cancelled)
3. (Original) The composite film of claim 1, having a thermal conductivity from 1,000 W/mK to 1,750 W/mK.
4. (Original) The composite film of claim 1, having an electrical conductivity from 3,000 S/cm to 20,000 S/cm.
5. (Original) The composite film of claim 1, having a thickness from 5 nm to 5 mm.
6. (Original) The composite film of claim 1, wherein said conductor material bridges gaps or interruptions in graphene planes, enabling barrier-free transport of electrons and phonons between graphene planes.
7-12 (Cancelled) 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are as follows: 
US 2014/0030590 to Wang et al. (hereinafter “Wang”), 
US 2014/0242496 to Ryu et al. (hereinafter “Ryu”), and 
US 2009/0117466 to Zhamu et al.  (hereinafter “Zhamu”).  
Wang discloses a self-supporting layer suitable as an electrode, comprising a plurality of graphene sheets and spacer particles and/or binder particles disposed between and bonded the graphene sheets to each other (paragraph 106 and figure 3).  The graphene sheet contains no more than 10 graphene layers oriented parallel to one another along a layer plane direction with an inter-planar spacing d002 of from 0.34 to 0.4 nm (figure 3; and paragraphs 53 and 87).  The spacer particle comprises a metal fiber, a metal wire or a metal nanowire and each of which having a diameter of less than 100 nm (paragraph 99).  In other words, Wang fails to disclose a self-supporting layer wherein a continuous coating of a metal conductor material is impregnated into gaps in said porous graphitic film and bonded un-connected graphene sheets in said porous graphitic film at least in an end-to-end manner.  
Ryu discloses a graphene-nanomaterial composite suitable as an electrode, comprising a plurality of graphene films stacked one on top of each other and a nanomaterial disposed between the graphene films and bonded to the graphene films by a chemical bond using a functional group that is introduced to the nanomaterial and/or the graphene film (abstract, and figure 1).  The nanomaterial is in the form of a metal particle comprising Ti, V, Cr, Ni, Zr, alloys thereof or mixtures thereof (paragraphs 62 and 63).  In other words, Ryu fails to disclose a graphene-nanomaterial composite wherein a continuous coating of a metal conductor material is impregnated into gaps in said porous graphitic film and bonded un-connected graphene sheets in said porous graphitic film at least in an end-to-end manner and said continuous coating of the metal conductor material directly bonded to the graphene sheets.  
Zhamu discloses an exfoliated graphite-based hybrid material composition for use as an electrode of a lithium ion battery (abstract).  The composition comprises nanoparticles capable of absorbing and desorbing alkali or alkaline metal ions, and exfoliated graphite flakes substantially interconnected to form a porous, conductive network of electron transport paths comprising pores wherein the nanoparticles reside in the pores of the network (abstract and paragraph 52).  The nanoparticles comprise Zn, Bi or alloys thereof (paragraph 54). 
The combined teachings of Wang and Zhamu fail to suggest a self-supporting layer wherein a continuous coating of a metal conductor material is impregnated into gaps in said porous graphitic film and bonded un-connected graphene sheets in said porous graphitic film at least in an end-to-end manner.  
The combined disclosures of Ryu and Zhamu fail to suggest a graphene-nanomaterial composite wherein a continuous coating of a metal conductor material is impregnated into gaps in said porous graphitic film and bonded un-connected graphene sheets in said porous graphitic film at least in an end-to-end manner and said continuous coating of metal conductor material directly bonded to the graphene sheets.  
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a composite film of conductor-bonded oriented graphene sheets with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788